       Case 2:19-bk-23331-SK Doc 23 Filed 02/26/20 Entered 02/26/20 10:47:17                                           Desc
                           od13a-Ord/Ntc Dism Ch13 Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                               ORDER AND NOTICE OF DISMISSAL
                       ARISING FROM CHAPTER 13 CONFIRMATION HEARING
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:19−bk−23331−SK
    Aurelio Pedone
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−5528
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 2/26/20


    Address:
    9995 Wornom Ave.
    Sunland, CA 91040


Pursuant to the court's findings and conclusions made at the confirmation hearing in this case,
IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed; and
(2) the court retain jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: February 26, 2020                                                          Kathleen J. Campbell
                                                                                  Clerk of Court




Form van150−od13a Rev. 06/2017                                                                                              23 / TDM
